DETAILED ACTION
Claim Rejections - 35 USC § 102

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (7,276,985).
Hirano discloses (see fig. 4) a frequency delta sigma modulation signal circuit (see DELTA SIGMA MODULATOR, 6, and RF MODULATION SIGNAL output) comprising: a phase modulation circuit (see PHASE MODULATION SECTION, 10) that outputs a phase modulation signal based on a delay signal (see DELAY SECTION, 5) obtained by delaying a signal to be measured, in synchronization with the signal to be measured (see col. 7, lines 10-13, “adjusting a delay amount of the BB phase modulation signal, thereby enabling synchronization between the RF phase modulation signal and BB amplitude modulation signal”).
Hirano also discloses (see fig. 4) a frequency ratio digital conversion circuit that generates a frequency delta sigma modulation signal using a reference signal and the phase modulation signal (see the input REFERENCE SIGNAL, the PHASE MODULATION SIGNAL fed back to the FREQUENCY DIVIDER, 2, and the PHASE COMPARATOR, 3). Hirano recites that the FREQUENCY DIVIDER, 2, utilizes a “dividing ratio” (see col. 8, line 2).
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kotowski, Melanson and Cali et al disclose delta sigma modulation including phase modulation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/Primary Examiner, Art Unit 2845